Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the national stage application filing of October 7, 2019 and preliminary amendment filed on October 7, 2019. Claims 1-11 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of parent Application No. CN201711101286.2, filed on November 10, 2017, has been filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “merkle root hash value”, “blockchain system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to because the drawings are unclear and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation – Contingent Limitations
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (see MPEP 2111.04(II)).
Claim 1 recites: “Step S1: … one bit can only store one transaction hash value meeting conditions, … 3(011) bit only can store a transaction having 011 as the certain bits of the transaction hash value”; “Step S6: when the volume of transactions is large and the transactions are congested, a user can pay fees to improve queuing priority”, claim 2 recites: “… the missing or inconsistent data can be quickly found out …”; claim 4 recites: “… the user can pay fees to improve the queuing priority … a blockchain transaction storage queuing method can depend …”; claim 5 recites “ … fee payment can effectively prevent …”; claim 7 recites: “the blockchain system can reduce …”; claim 9 recites: “… its queuing priority can also be improved … the pending order queuing method can depend”; claim 10 recites: “the user can cancel …“; claim 11 recites: “… the transaction can be putted … the transaction cannot be putted …” which include contingent limitations. The acts performed by the above identified contingent limitations do not have to be performed as such carry limited patentable weight (see MPEP 2111.04(II)).

Claim Interpretation – Not positively cited
A claim is only limited by positively recited elements (see MPEP 2115). Claim 1 recites: “Step S6: when the volume of transactions is large and the transactions are congested”. The cited limitation does not recite an act. The limitation does not positively limit the claim and as such carries limited patentable weight.

Claim Interpretation – Intended Use
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)). Claims 1, 4, and 6 recite the limitation “to improve the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 11: “Step S1: consensus nodes mine …”,
Generic place holder: “consensus nodes”,
Functional language: “mine”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what the “consensus nodes” are.
Therefore, this limitation invokes 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-11 are directed to a process.

Claim 1 is directed to the abstract idea of bitmap table calculations which is grouped under “mathematical concepts”. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “each transaction generates a transaction hash value”, “certain bits of the transaction hash value are written into a bitmap table”, “one bit can only store one transaction hash value meeting conditions”, “certain bits of the transaction hash value are written into the bitmap table”, “3(011) bit only can store a transaction having 011 as the certain bits of the transaction hash value”, “a status code of a bit in which the transaction is stored is converted from 0 to 1, and the status code of a bit in which no transaction is stored is always 0”, “… obtains a Merkle root hash value at the earliest, broadcasts the Merkle root hash value and itself bitmap table to …”, “calculates a Merkle root hash value; if the obtained Merkle root hash value is the same as the Merkle root hash value of …, it represents that transaction data is completely consistent; and if the obtained Merkle root hash value is different, a bitmap of … is compared with a bitmap of … so as to quickly find out missing or inconsistent data”, “a block H is generated after transactions reach a consensus”. Claim 1 is further directed to the abstract idea of transaction processing fee payment which is grouped under “commercial or legal interactions” subgrouping within “organizing human activity”.   Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “when the volume of transactions is large and the transactions are congested, a user can pay fees to improve queuing priority”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a consensus node N, another consensus node represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of bitmap table calculations and transaction processing fee payment. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of bitmap table calculations and transaction processing fee payment using computer technology (e.g.: blockchain system, see specification as filed ¶ [0037], [0043]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claim 1 is not patent eligible.

As per dependent claims 2-11, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-11 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claim 5, the dependent claims recite the additional elements of “a server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05(I)(A)(f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations: claim 1: “Step S1: … one transaction hash value meeting conditions, other transactions meeting the conditions …“, “Step S3: … consensus nodes mine …”, “Step S4: … transaction data is completely consistent; … quickly find out missing or inconsistent data”, “Step S6: … when the volume of transactions is large and the transactions are congested”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP 2161.01). Claims 2-11 are rejected due to dependency on rejected parent claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claim 1 recites: “Step S1: … certain bits of the transaction hash value are written into a bitmap table”, “Step S3: … a consensus node N, which obtains a Merkle root hash value at the earliest …”, “Step S4: … quickly find out missing or inconsistent data”, “Step S6: when the volume of transactions is large …”. Claim 3 recites: “at some moments, the volume of transactions is large”. Claims 5, 6, and 8 recite “some users”, “effectively prevent”. “[C]ertain bits”, “the earliest”, “large”, “some moments”, “some users”, and “effectively” are relative terms. As such, the scope of the previously cited limitations are vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 

Means Plus Function
Claim 1 recites “Step S3: consensus nodes mine, …”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170344987 A1 (Davis) in view of US 9372892 B1 (Chainan) in view of US 7747493 B1 (Monroe) in further view of US 9430503 B1 (Delgado).

As per claim 1, Davis teaches,
bloom filter”), one bit can only store one transaction hash value meeting conditions (¶ [0029] “transaction reference”, ¶ [0051] “determine which transaction references are missing”), certain bits of the transaction hash value are written into the bitmap table (¶ [0049] “bloom filter”), and; 
Step S3: consensus nodes mine, and a consensus node N, which obtains a Merkle root hash value at the earliest, broadcasts the Merkle root hash value and itself bitmap table to another consensus node (¶ [0051]);
Step S4: the other consensus node calculates a Merkle root hash value (¶ [0046]); if the obtained Merkle root hash value is the same as the Merkle root hash value of the consensus node N (¶ [0046]), it represents that transaction data is completely consistent (¶ [0046]); and if the obtained Merkle root hash value is different (¶ [0051]), a bitmap of the other consensus node is compared with a bitmap of the consensus node N so as to quickly find out missing or inconsistent data (¶ [0051]); 
Step S5: a block H is generated after transactions reach a consensus (¶ [0006] “add a new block to the blockchain”); and 

Davis does not explicitly teach, however, Chainan teaches,
3(011) bit only can store a transaction having 011 as the certain bits of the transaction hash value (col. 5, lines 20-25);


Davis does not explicitly teach, however, Monroe teaches,
other transactions meeting the conditions are queued (col. 7, lines 22-25), 
Step S6: when the volume of transactions is large and the transactions are congested, a user can pay fees to improve queuing priority (col. 7, lines 32-45).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

Davis, does not explicitly teach, however, Delgado teaches,
Step S2: a status code of a bit in which the transaction is stored is converted from 0 to 1, and the status code of a bit in which no transaction is stored is always 0 (col. 7, lines 8-18);
It would have been obvious before the effective file date to employ setting of bit flags feature of Delgado into Davis. The motivation would be to improve granularity of bloomfield filter management of Davis.

As per claim 4, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1. Monroe also teaches,

a blockchain transaction storage queuing method can depend on the number of bytes of transactions, a charge level, a block height range or any combination thereof (col. 10, lines 45-65 “price level”).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 6, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claims 1 and 4. 
Monroe also teaches,
wherein after the user pays the fees to improve the queuing priority, and if the transactions are not congested at this time, the blockchain system automatically reduces or remit the paid fees (col. 14, lines 52-55).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 7, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claims 1 and 4.
Monroe also teaches,

It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 8, Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1. 
Monroe also teaches,
wherein some users need to perform a pending order, that is, a transaction is performed after a user-specified amount is achieved, and in this case, the users need to additionally pay subscription fee and queuing fee (col. 15, lines 8-15).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 9, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claims 1 and 8.
Monroe also teaches,
wherein if the pending order is performed at a transaction congestion time(col. 7, lines 32-36), its queuing priority can also be improved by fee payment (col. 7, lines 32-45), and the pending order queuing method can depend on the number of bytes of 
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 10, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1.
Monroe also teaches,
wherein the user can cancel a transaction before the transaction is not completed (col. 6, lines 30-33).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of Monroe into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

As per claim 11, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1. Davis also teaches,
wherein a timeout period T is appointed, and only within the timeout period T, the transaction can be putted into the block; and after the timeout period T is over, the transaction cannot be putted into the block even if a bit corresponding to the transaction hash value of the transaction does not store the transaction (¶ [0071]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chainan in view of Monroe in view of Delgado in further view of US 5799305 A (Bortvedt).

As per claim 2, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1. Davis also teaches,
wherein if the calculated Merkle root hash value of the consensus node is different from the Merkle root hash value of the consensus node N (¶ [0046]), the bitmap table of the consensus node N is compared with the bitmap table of the consensus node (¶ [0051]); 

Davis does not explicitly teach, however, Bortvedt teaches,
specifically, exclusive OR is performed on the status code of the consensus node N and the status code of the consensus node; if a status code of a bit is the same, an exclusive OR value is 0; if the status code of the bit is different, the exclusive OR value is 1; and the missing or inconsistent data can be quickly found out by the status codes of exclusive OR bitmaps (col. 20, lines 9-20).
It would have been obvious before the effective file date to employ bitmap comparison feature of Bortvedt into Davis. The motivation would be to provide improved comparison operations associated with bloomfield filter management of Davis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chainan in view of Monroe in view of Delgado in further view of US 20180081787 A1 (Riddick).

As per claim 3, combination of Davis, Chainan, Monroe, Delgado teach all the limitations of claim 1. 
Davis does not explicitly teach, however, Han teaches,
wherein at some moments, the volume of transactions is large, the transactions are congested, the height of queuing blocks is defaulted to be M blocks, and if a transaction is not stored in a block after waiting for the M blocks, the transaction is defaulted to abandon to queue (¶ [0061]).
It would have been obvious before the effective file date to employ the discarding  block(s) mechanism of Han into Davis. The motivation would be to optimize transaction processing in a congested environment with bloomfield filter management of Davis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chainan in view of Monroe in view of Delgado in further view of WO 2017109140 A1 (McConaghy).

As per claim 5, combination of Davis, Chainan, Monroe, Delgado, Bordvedt teach all the limitations of claims 1 and 4. Monroe also teaches,
wherein fee payment can effectively prevent some users from performing zero-cost malicious scalping when the transactions are congested (col. 7, lines 32-36);


Davis does not explicitly teach, however, McConaghy teaches,
a malicious scalping transaction does not pay the fees so as to have lower queuing priority (¶ [0178], [0145]);
after the malicious scalping transaction is not stored in the block after waiting for the M blocks, the malicious scalping transaction is defaulted to abandon to queue, thereby effectively preventing some users from performing a zero-cost malicious scalping attack on a blockchain system (¶ [0178]).
It would have been obvious before the effective file date to employ a fee based priority queue placement feature of McConaghy into Davis. The motivation would be to monetize queue placement based on processing demand of Davis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692